Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 1 of 41            PageID #: 2559



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

  JOHN DOE,                                  )
                                             )
        Plaintiff,                           )
                                             )
  vs.                                        ) CIVIL ACTION NO. 17-0394-CG-C
                                             )
                                             )
  THE UNIVERSITY OF SOUTH                    )
  ALABAMA; et al.,                           )
                                             )
        Defendants.                          )

                                        ORDER

        This matter is before the court on Defendants’ motion to dismiss the

 Amended Complaint (Doc. 49), Plaintiff’s opposition thereto (Doc. 55), and

 Defendants’ reply (Doc. 56). For reasons explained below, the Court finds that the

 motion should be granted in part and denied in part.

 I. Plaintiff’s Claims
        This case arises from disciplinary actions that were initiated against Plaintiff

 John Doe, at The University of South Alabama (“the University”). Plaintiff filed an

 Amended Complaint on October 11, 2017 and attached several exhibits, which

 include copies of letters and emails between the parties, documents that contain the

 University’s policies and procedures, and documents that were used during the

 disciplinary proceedings. (Doc. 43). The Amended Complaint alleges that Plaintiff

 was enrolled as a student at the University for the fall semester of 2016, the spring

 semester of 2017, and the fall semester of 2017. (Doc. 43, ¶ 3(a)). Plaintiff is the

 recipient of an Army ROTC scholarship through which he received full tuition
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 2 of 41           PageID #: 2560



 scholarship and fees, as well as a monthly subsidence check and money for books.

 (Doc. 43, ¶ 3(a)). The Defendants named in the Amended Complaint are the

 University, Michael A. Mitchell who is the Vice President for Student Affairs and

 Dean of Students and Deputy Title IX Coordinator for Students, Andrea C. Agnew

 who is the Assistant Dean of Students, and Krista Harrell who is the Associate

 Dean of Students and Title IX Coordinator. (Doc. 43, ¶¶ 4-8). The Amended

 Complaint alleges that the University is a public university that at all material

 times “acted through its administrators, supervisors and employees who were

 agents of the [University] and were acting within the course and scope of their

 employment in their official capacity.” (Doc. 43, ¶¶ 4-5).

       The Amended Complaint states that in October 2016, Plaintiff was notified

 that he had “been listed as the responsible person in a violation of the Code of

 Student Conduct,” for engaging in sexual violence towards two individuals

 (hereafter referred to as Roe 1 and Roe 2). (Doc. 43-2, p. 89). The “sexual violence”

 he allegedly engaged in was defined or listed in the notice as “[a]ny physical sexual

 acts perpetrated against a person’s will or where a person is incapable of giving

 consent.” (Doc. 43-2, p. 89).

       Defendant Agnew conducted an investigation and made specific findings of

 fact in writing and conclusions in favor of Roe 1 and Roe 2 and presented her

 findings and conclusions to the UDC prior to any testimony at the hearing. (Doc. 43,

 ¶ 98). Plaintiff objected and requested that her findings at least include additional

 highly relevant other factors, but Agnew refused. (Doc. 43, ¶ 99). Agnew had




                                            2
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 3 of 41             PageID #: 2561



 trained and supervised the UDC panel and was allegedly of great influence on

 them. (Doc. 43, ¶¶ 100-102, 202, 207). A hearing on Roe 1 and Roe 2’s allegations

 was held on November 15, 2016. (Doc. 43, ¶ 103). Banners and flyers, hung by Title

 IX advocates, were in the common area outside the hearing room that included

 statements such as “Using alcohol to get sex is sexual assault” and “My cup is not

 my consent.” (Doc. 43, ¶ 104). Kimberly Ortiz presided over the hearing and since it

 was her first time Agnew sat in for guidance. (Doc. 43, ¶ 105). Plaintiff called

 Student 11 (who reportedly had also been wrongfully accused of a Title IX sexual

 assault by Roe 1 (Doc. 43, ¶ 95)) to testify but Defendants did not allow him to

 testify. (Doc. 43, ¶ 106-107). Student 11 would have testified about Roe 1’s

 credibility and the credibility of one of Roe 1’s witnesses. (Doc. 43, ¶ 108, 109).

 Student 11’s written unsworn statement was allowed to be presented to the UDC.

 (Doc. 43, ¶ 113). Defendants allowed as evidence against Plaintiff the unsworn

 written statements of Student 5 and others. (Doc. 43, ¶¶ 111, 115). No witness was

 put under oath. (Doc. 43, ¶ 114). Roe 1 and Roe 2 were specifically instructed not to

 mention a third female student (hereafter referred to as “Roe 3”), but both

 repeatedly violated this instruction despite admonitions, and Defendants allowed

 the hearing to continue. (Doc. 43, ¶¶ 119, 120). Agnew presided over and

 participated in the UDC deliberations and coached the UDC members outside

 Plaintiff’s presence. No recording was made of these interactions. (Doc. 43 ¶¶ 118,

 122, 123).




                                             3
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 4 of 41           PageID #: 2562



        After the hearing, Plaintiff was notified that the UDC had found Plaintiff

 “responsible” for the violation and as a result a mutual “No Contact Order” was

 entered between Plaintiff and Roe 1 and Roe 2. Additionally, Plaintiff was placed

 on conduct probation for the remainder of his academic career and was to complete

 100 hours of community service. Plaintiff’s housing contract was terminated, and he

 could not live in or visit University Housing and a few other listed campus facilities

 for the rest of his academic career. Also, Plaintiff was to complete an educational

 module on prevention of sexual violence. (Doc. 43-4, p. 4).

        Plaintiff appealed the decision. Defendant Michael A. Mitchell, Vice

 President for Student Affairs and Dean of Students and Deputy Title IX

 Coordinator for Students, upheld the decision but modified the sanction imposed

 and allowed Plaintiff to maintain campus residence. (Doc. 43-4, pp. 7-8). Mitchell

 found that “[t]hough Dr. Agnew’s report of her investigation findings were intended

 to be informational for the committee, her assessment of witness credibility could

 have had some impact on the committee.” (Doc. 43-4, p. 7). Mitchell also found that

 the statement by Student 11 provided sufficient information and that it was

 reasonable to limit his presence because of his history with one of the complainants.

 (Doc. 43-4, p. 7). Lastly, Mitchell found that the information “does support the

 complainant’s claims that they were intoxicated beyond the point of being able to

 consent to sex and that there had been a conversation shortly before the event in

 which the complainants indicated their intent to not engage in future sexual contact

 with you.” (Doc. 43-4, p. 8).




                                           4
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 5 of 41           PageID #: 2563



       Plaintiff was notified on November 8, 2016 that he was the subject of a Title

 IX complaint by Roe 3. (Doc. 43, ¶ 137). A letter from the University, dated

 November 16, 2016, states that Roe 3 had reported to the Title IX Office that

 Plaintiff had engaged in sexual misconduct off campus, alleging that she was too

 incapacitated to provide consent for sex. (Doc. 43-4, p. 10-11). The notice stated

 that an impartial investigation of the allegation would be conducted. (Doc. 43-4, p.

 10). Plaintiff then filed a sexual assault Title IX complaint against Roe 3 alleging

 that Roe 3 had transmitted a sexually transmitted disease to him. (Doc. 43, ¶ 159).

 The University did not assist Plaintiff in gathering evidence and made no attempt

 to get Roe 3’s medical records or otherwise seriously investigate Plaintiff’s Title IX

 complaint against Roe 3. (Doc. 43, ¶¶ 165, 166). Agnew was assigned to investigate

 Plaintiff’s complaint. (Doc. 43, ¶ 168). A University advocate was appointed for

 Plaintiff, but the advocate did not reach out to Plaintiff and did not appear at the

 hearing. (Doc. 43, ¶¶ 169, 170). Plaintiff requested that he be provided with all

 interim measures, including benefits, accommodations and services that were

 provided to Roe 3, but his request was denied. (Doc. 43, ¶¶ 174, 176). Plaintiff

 requested that all witnesses be instructed to not mention any prior Title IX

 hearings Plaintiff had been involved in and Mitchell agreed to do so. (Doc. 43, ¶¶

 178, 179). Plaintiff also requested that the Assistant Dean of Students, Defendant

 Andrea C. Agnew, recuse herself because Plaintiff had named her as a potential

 witness, because she had exhibited animus and malice against Plaintiff in the prior

 hearing, and because she had personally participated in the investigation. (Doc. 43-




                                            5
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 6 of 41            PageID #: 2564



 4, p. 17). In response, Defendant Mitchell stated that though he “did not find any

 prior conduct by Dr. Agnew merits her removal from this proceeding, Dr. Agnew has

 recused herself from today’s proceeding.” (Doc. 43-4, p. 16).

       The two cross-complaints were heard by the same UDC panel on March 27,

 2017. (Doc. 43, ¶¶ 173, 182). One of the UDC panel members, UDC 7, was Facebook

 friends with Defendant Mitchell, but did not disclose that fact. (Doc. 43, ¶ 183, Doc.

 43-4, pp. 36-40). At the hearing, Roe 3 mentioned details and allegations involving

 the prior complaints and/or hearings despite having been instructed not to and the

 hearing was stopped and Roe 3 was escorted outside. (Doc. 43, ¶¶ 184, 185).

 Plaintiff requested the panel be dismissed and the case be dismissed, but the

 hearing was allowed to proceed. (Doc. 43, ¶ 186, 189). During the hearing, Roe 3’s

 Title IX advocate directly addressed Plaintiff in a hostile manner in front of the

 UDC panel and the defendants did not address the breach of the rules. (Doc. 43, ¶¶

 190, 191).

       Plaintiff was found “responsible” by the UDC of violating the code of Student

 Conduct for engaging in “sexual violence.” (Doc. 43-4, pp. 19-20). Roe 3 was found

 “not responsible.” (Doc. 43-4, pp. 23-24). Plaintiff appealed the decisions. (Doc. 43, ¶

 195). Defendant Mitchell upheld the finding that Roe 3 was “not responsible” but

 found that the charge against Plaintiff should be heard again during a new

 proceeding with a different committee. (Doc. 43-4, pp. 27-28). Defendant Mitchell

 stated that “the introduction of prior allegations against you was significant enough

 to warrant that this charge be heard again.” (Doc. 43-4, p. 27). Defendant Mitchell




                                            6
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 7 of 41             PageID #: 2565



 stated that Defendant Agnew would preside over the new hearing because her “level

 of experience presiding over Title IX hearings will provide additional assurance that

 all required policies and procedures will be followed.” Defendant Mitchell further

 stated that he had “not found any indication that [Agnew] has any conflict of

 interest in such participation, as her role throughout these proceedings has been as

 a neutral investigator and facilitator.” (Doc. 43-4, p. 27). Plaintiff objected to

 Agnew’s continued involvement. (Doc. 43, ¶ 203). Plaintiff requested that the

 University provide him (1) a list of the benefits and accommodations provided to

 Roe 3, (2) a list of witnesses who would not be testifying in person but would provide

 an unsworn statement, (3) a more specific allegation of the charge, and (4) that his

 advocate be allowed to bring an associate to review the investigative file prior to the

 hearing since he was not permitted to have a copy of the file. (Doc. 43, ¶ 205).

 These requests were denied. (Doc. 43, ¶ 206).

       A new UDC panel heard the case on August 15, 2017 and concluded that

 Plaintiff was “responsible.” (Doc. 43-4, pp. 30-31). The UDC panel consisted of two

 University employees and four University students (identified hereinafter as UDC

 3, UDC 4, UDC 5, and UDC 6) (Doc. 43, ¶ 208). All student UDC panel members

 were members of the University SGA and UDC 6 was the Chief Justice of the

 Judicial Branch of the SGA. (Doc. 43, ¶¶ 211, 212). UDC 6 participated in selecting

 the other three student UDC panel members. (Doc. 43, ¶ 213). UDC 6 had served on

 the panel that found Plaintiff responsible of the charges by Roe 1 and Roe 2. (Doc.

 43, ¶ 215). UDC 6 also was “a close personal friend” of Defendant Mitchell. (Doc. 43,




                                             7
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 8 of 41          PageID #: 2566



 ¶ 220). UDC 1 was also a personal friend of Mitchell and they worked together in

 the department of student affairs and had attended a retreat together. (Doc. 43, ¶

 223).

         Prior to the hearing, the UDC panel members were provided with a folder of

 unsworn testimonial witness statements to review. (Doc. 43, ¶¶ 227, 228). Plaintiff

 objected to the statements. (Doc. 43, ¶¶ 231 – 235). Plaintiff requested to know

 which witnesses were deemed “unable” to attend and Agnew reported that only one

 of the of the listed witnesses was unable to attend. (Doc. 43, ¶ 235). The unsworn

 written statements of Student 1, Student 4 and Roe 1 were included in the UDC

 packet which they could consider and on which they had been trained to rely. (Doc.

 43, ¶¶ 241, 242). Plaintiff and Roe 3 received packets that included a warning that

 “[t]here should be no references to prior cases or hearings or hearing outcomes in

 today’s proceedings.” (Doc. 43, ¶¶ 238, 239). At the hearing Plaintiff was not

 permitted to ask Roe 3 about her alleged sexual assault of him. (Doc. 43, ¶ 240).

         At the August 15, 2017 hearing, the panel unanimously found that Roe 3 “did

 not provide consent to engage in sexual activity with the respondent as defined in

 the University’s Sexual Misconduct Policy & Complaint Resolution Procedures.”

 (Doc. 43-4, p. 31; Doc. 41, p. 42).

         As a result of the finding by the UDC panel, Plaintiff was suspended from the

 University effective August 16, 2017 until the summer 2018 term and was

 prohibited from visiting the campus for any reason without prior clearance by the

 Office of the Dean of Students. (Doc. 43-4, p. 30). A mutual “No Contact Order”




                                           8
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 9 of 41              PageID #: 2567



 between Roe 3 and Plaintiff was also put in place and it was reiterated that

 Plaintiff was on conduct probation for the remainder of his academic career at the

 University. (Doc. 43-4, p. 30). Plaintiff appealed the decision. On August 28, 2017,

 Mitchell upheld the decision and sanctions. (Doc. 43-4, pp. 33-34).

 II. Dismissal Standard
       When reviewing a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6), the Court must view the allegations in the light most favorable to the

 plaintiff and accept the allegations of the complaint as true. Speaker v. U.S. Dep't of

 Health & Human Servs., 623 F.3d 1371, 1379 (11th Cir. 2010). To avoid dismissal,

 a complaint must contain sufficient factual allegations to “state a claim to relief

 that is plausible on its face” and “raise a right to relief above the speculative level.”

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “While a complaint attacked by a Rule

 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's

 obligation to provide the grounds of his entitle[ment] to relief requires more than

 labels and conclusions, and a formulaic recitation of a cause of action’s elements will

 not do.” Twombly, 550 U.S. at 555 (alteration in original) (citations and quotations

 omitted). The Court should not assess “whether a plaintiff will ultimately prevail

 but” consider “whether the claimant is entitled to offer evidence to support the

 claims.” Id. at 583 (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “[A] well-

 pleaded complaint may proceed even if it strikes a savvy judge that actual proof of


                                             9
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 10 of 41           PageID #: 2568



 those facts is improbable, and ‘that a recovery is very remote and unlikely.’ ” Id. at

 556. “The Supreme Court's Twombly formulation of the pleading standard “does

 not impose a probability requirement at the pleading stage, but instead simply calls

 for enough facts to raise a reasonable expectation that discovery will reveal

 evidence of the necessary element.” Williams v. Henry, 2009 WL 3340465, at *2

 (S.D. Ala. Oct. 15, 2009) (citations and internal quotations omitted). “A district

 court may properly dismiss a complaint if it rests only on ‘conclusory allegations,

 unwarranted factual deductions or legal conclusions masquerading as facts.’ ”

 Magwood v. Sec'y, Florida Dep't of Corr., 652 F. App'x 841, 843 (11th Cir. 2016),

 cert. denied sub nom. Magwood v. Jones, 137 S. Ct. 675 (2017) (quoting Davila v.

 Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003)).

 III. Count I / Due Process Claims
       Defendants contend that Plaintiff’s due process claims asserted in Count I

 against the University and the individual defendants in their official capacity are

 due to be dismissed for failure to state a claim. Plaintiff alleges in Count I that the

 individual defendants, Mitchell, Agnew and Harrell, in their official capacity

 violated Plaintiff’s state and federal due process rights.

       “The Due Process Clause guarantees fundamental fairness to state university

 students facing long-term exclusion from the educational process.” Doe v. Univ. of

 Cincinnati, 872 F.3d 393, 396 (6th Cir. 2017). “State universities must afford

 students minimum due process protections before issuing significant disciplinary

 decisions.” Id. at 399 (citing Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 639 (6th Cir.




                                            10
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 11 of 41             PageID #: 2569



 2005). The “failure to provide any form of confrontation of the accuser” may make

 the proceeding fundamentally unfair. Univ. of Cincinnati, 872 F.3d at 396.

  “At a minimum, a student facing suspension is entitled to the opportunity to be

 heard at a meaningful time and in a meaningful manner.” Id. at 399 (citations and

 internal quotations omitted). “All that is required by the Due Process Clause, which

 sets a floor or lower limit on what is constitutionally adequate, is ‘sufficient notice of

 the charges ... and a meaningful opportunity to prepare for the hearing.’ ” Flaim,

 418 F.3d at 639. “Education is a university's first priority; adjudication of student

 disputes is, at best, a distant second.” Univ. of Cincinnati, 872 F.3d at 400 (citing

 Bd. of Curators of the Univ. of Missouri v. Horowitz, 435 U.S. 78, 88 (1978)).

       Due process does not invariably require the procedural safeguards
       accorded in a criminal proceeding. Rather, ‘[t]he very nature of due
       process negates any concept of inflexible procedures universally
       applicable to every imaginable situation.’

 Winnick v. Manning, 460 F.2d 545, 549 (2d Cir. 1972) (citation omitted). “A

 university is not a court of law, and it is neither practical nor desirable it be one.”

 Flaim, 418 F.3d at 635 n.1 (citation omitted). “Instead, the root requirement of the

 Due Process Clause is that one be given notice and an opportunity to be heard.” Am.

 Civil Liberties Union of Fla., Inc. v. Miami-Dade Cty. Sch. Bd., 557 F.3d 1177, 1229

 (11th Cir. 2009) (citations and internal quotations omitted).

       This Court is not here to decide whether Plaintiff committed the alleged

 infractions he was disciplined for or whether this Court would have imposed the

 same punishments. “It is not the role of the federal courts to set aside decisions of

 school administrators which the court may view as lacking a basis in wisdom or



                                            11
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 12 of 41            PageID #: 2570



 compassion.” Wood v. Strickland, 420 U.S. 308, 326 (1975). “[C]ourts should refrain

 from second-guessing the disciplinary decisions made by school administrators.”

 Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 648

 (1999) (citation omitted). The Court’s focus must be on the due process provided to

 Plaintiff by the University, rather than on whether Plaintiff actually committed the

 offenses.

       Defendants contend that none of the alleged improprieties arise to the level of

 a Constitutional violation and argue that Plaintiff was given notice and an

 opportunity to be heard in a meaningful time and a meaningful manner. Plaintiff,

 in opposition, maintains that he has sufficiently alleged a valid claim that

 Defendants: (1) failed to provide a fair and impartial hearing with a neutral arbiter,

 (2) denied Plaintiff the right to confront or cross-examine witnesses, (3) deprived the

 UDC the opportunity to question witnesses, (4) withheld critical information needed

 for his defense, and (5) violated its own rules in the disciplinary process. Plaintiff

 argues that these individual failures when viewed cumulatively arise to the level of

 a constitutional due process violation.

              1. Fair and Impartial Hearing with a Neutral Arbiter

       Plaintiff contends that the flyers and banners hung by Title IX advocates, in

 the common area outside the hearing room created an atmosphere of sexual assault

 advocacy that operated to deprive Plaintiff of a fair and impartial hearing. The

 banners included statements such as “Using alcohol to get sex is sexual assault”

 and “My cup is not my consent.”



                                            12
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 13 of 41           PageID #: 2571



       Plaintiff also asserts that Agnew unduly influenced and prejudiced the UDC

 panel because she trained and supervised the UDC panel and she acted as an

 investigator and submitted her own findings and determinations of witness

 credibility in an investigative report that was read by the panel members. Plaintiff

 also points to Agnew’s disallowance during the first hearing of Plaintiff’s question to

 Roe 1 and Roe 2 about the identity of a witness who had reportedly engaged in

 sexual relations with them earlier on the night in question. Also during the first

 hearing Plaintiff complains that Agnew was unable to keep Roe 1 and Roe 2 from

 referencing Roe 3, even though Agnew escorted Roe 1 and Roe 2 out of the room and

 instructed them to refrain from doing so. In the Roe 3 hearing Plaintiff complains

 that Agnew allowed UDC 6 to serve despite knowing that UDC 6 had served on the

 prior hearing.

       Plaintiff claims that Mitchell was also biased and points to the personal

 relationships between Mitchell and at least three UDC panel members in the

 second Roe 3 hearing and his friendship with Student 10, who is Roe 3’s boyfriend.

 Additionally, Plaintiff contends that UDC 3 and UDC 5 had personal friendships

 with Roe 3.

       “An impartial decision-maker is an essential guarantee of due process.” Nash

 v. Auburn Univ., 812 F.2d 655, 665 (11th Cir. 1987). To succeed on a due process

 claim based on an impartial decision-maker, “[t]he record must support actual

 partiality of the body or its individual members.” Megill v. Bd. of Regents of State of

 Fla., 541 F.2d 1073, 1079 (5th Cir. 1976). The fact that a defendant had influence




                                           13
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 14 of 41           PageID #: 2572



 over decision-makers or held additional roles, such as training the panel members

 and participating in the investigation, does not show bias. See Nash v. Auburn

 Univ., 812 F.2d 655, 666 (11th Cir. 1987). Banners hung outside the hearing by

 others also does not indicate actual bias of the Defendants. Nor does Agnew’s

 disallowance of questions about the identity of a witness who had reportedly

 engaged in sexual relations with the complainants earlier on the night in question

 indicate actual bias. These allegations, if proved, do not indicate personal

 animosity, illegal prejudice, or a personal or financial state in the outcome. “In the

 absence of evidence to the contrary, we must assume therefore that the

 (administrative hearing body) acted independently and properly in these

 circumstances.” Megill, 541 F.2d at 1079 (citation omitted). However, we are not at

 the summary judgment or trial stage where the sufficiency of evidence could be a

 stumbling block. Although some discovery has been conducted and the Court heard

 evidence regarding Plaintiff’s claims with regard to Plaintiff’s motion for

 preliminary injunction, on this motion to dismiss the Court must generally accept

 the allegations of the complaint as true. As explained above, on a motion to dismiss

 the Court can only assess whether Plaintiff is entitled to offer evidence to support

 his claims and Plaintiff may proceed even if it appears that actual proof of those

 claims is improbable or remote. Here, Plaintiff alleges that some of the decision-

 makers were biased and lists various reasons to attempt to demonstrate their bias.

 While some of the allegations are merely that the decision-maker ruled against

 Plaintiff or that the environment was unfavorable to Plaintiff, there are also




                                           14
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 15 of 41             PageID #: 2573



 allegations that indicate there may be a personal relationship between individual

 defendants and accusers or interested parties. Mere allegations of Facebook

 relationships or that participants knew each other, without more, do not prove

 actual bias. However, Plaintiff contends Defendants were actually biased and

 Plaintiff should have the opportunity to present evidence that such relationships

 are more than just cordial connections. The Court does not believe it has heard

 evidence sufficient to support such a claim yet. However, Plaintiff’s complaint has

 provided more than labels and conclusions and is not required to include detailed

 factual allegations to survive a motion to dismiss. Accordingly, the Court finds that

 Defendants’ motion to dismiss should be denied as to Plaintiff’s due process claim

 based on the allegation that Defendants were biased.

       2. Plaintiff’s Right to Confront or Cross-examine Witnesses

       Plaintiff asserts that the UDC panel considered written statements from

 witnesses that did not appear at the hearings. Plaintiff contends he was denied due

 process because he was not able to cross-examine these witnesses. The right to

 cross-examine witnesses generally has not been considered an essential

 requirement of due process in school disciplinary proceedings. Winnick v. Manning,

 460 F.2d 545, 549 (2d Cir. 1972) (citation omitted).

       Due process does not invariably require the procedural safeguards
       accorded in a criminal proceeding. Rather, ‘[t]he very nature of due
       process negates any concept of inflexible procedures universally
       applicable to every imaginable situation.’

 Id. (citation omitted). “All that is required by the Due Process Clause, which sets a

 floor or lower limit on what is constitutionally adequate, is ‘sufficient notice of the


                                            15
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 16 of 41            PageID #: 2574



 charges ... and a meaningful opportunity to prepare for the hearing.’ ” Flaim v. Med.

 Coll. of Ohio, 418 F.3d 629, 639 (6th Cir. 2005).

       In Flaim, the Sixth Circuit noted that “[s]ome circumstances may require the

 opportunity to cross-examine witnesses, though this right might exist only in the

 most serious of cases.” Id. at 636. Plaintiff argues that a recent case, Doe v. Univ. of

 Cincinnati, 872 F.3d 393 (6th Cir. 2017), further expounded on the Sixth Circuit’s

 holding in Flaim. In Univ. of Cincinnati the accuser, Jane Roe, failed to appear at

 the disciplinary hearing and John Doe was found responsible for sexually assaulting

 Roe based upon her previous hearsay statements to investigators. Univ. of

 Cincinnati, 872 F.3d at 396. The District Court granted Doe a preliminary

 injunction and the Sixth Circuit, reviewing the district court’s legal conclusion de

 novo, but deferring “to the district court’s overall balancing of the four preliminary-

 injunction factors” affirmed the decision. Id. at 399, 407. The Court noted that

 education is a university’s first priority and that even in the case of a sexual assault

 accusation due process does not require the same formalities of a criminal trial. Id.

 at 400. However, if a case presents a problem of credibility, the Court stated that

 cross-examination of witnesses might be essential to a fair hearing and “[t]he ability

 to cross-examine is most critical when the issue is the credibility of the accuser.” Id.

 at 401 (citation omitted). The committee’s finding of responsibility in Doe v. Univ.

 of Cincinnati was based solely on the accuser’s hearsay statements. Id. The Court

 found that due process was denied because the case presented the committee with

 “a choice between believing an accuser and an accused” and they were unable to




                                            16
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 17 of 41           PageID #: 2575



 assess the accuser’s credibility. Id. at 402. The Court noted that “[c]ross-

 examination may be unnecessary where the University's case ‘d[oes] not rely on

 testimonial evidence’ from the complainant.” Id. at 405 (citation omitted). The

 Court made clear that the university may still admit hearsay statements and “may

 still open the hearing with a Title IX report summary that includes the parties' ‘out-

 of-court’ statements, and the [ ] panel may still rely on those statements in deciding

 whether Doe is responsible for violating the Code of Conduct” Id.

       In the instant case, unlike in Doe v. Univ. of Cincinnati, the accusers

 appeared at the disciplinary hearings and Plaintiff has not alleged that he was not

 permitted to cross-examine the accusers. The panel was able to listen to and

 observe the complainants’ testimony and could judge by their demeanor and the

 manner in which they gave testimony whether they were credible. In these he-

 said/she-said disputes the panel had both “he” and “she” before them to evaluate

 their credibility. Plaintiff was given ample notice of the charges and the evidence

 contained in the investigation report and was given the opportunity to present

 witnesses or other evidence to address any discrepancies in the statements.

 Although due process may require the ability to cross-examine the complainant in

 school disciplinary hearings where credibility is at issue, that has not been alleged

 here. Plaintiff’s complaint is merely that he was not given the opportunity to cross-

 examine persons who did not appear at the hearings to testify and are not the

 complainants. The Amended Complaint specifically notes that the University’s rules

 allow limited cross-examination of witnesses who appear at the UDC Hearing.




                                           17
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 18 of 41            PageID #: 2576



       Plaintiff claims that a case from the Southern District of Ohio, Nokes v.

 Miami Univ., 2017 WL 3674910 (S.D. Ohio Aug. 25, 2017), is directly on point and

 supports his contention that providing the witness statements to the panel violated

 Plaintiff’s due process rights. In Nokes, the accuser provided three statements from

 friends who allegedly observed her behavior before or after her encounter with the

 plaintiff and stated that “Jane Roe came home that night ‘sobbing uncontrollably

 and slurring her words’ and ‘unable to walk in a straight line.’ ” Id. at *6. According

 to the statements, Jane Roe told her roommate that John Nokes “took her to his

 dorm, took her into the bathroom, and even though she resisted, he held her head

 down and forced her to give him oral sex.” Id. The plaintiff in Nokes claimed he was

 afforded inadequate notice of the nature of the allegations against him because he

 had not been made aware that the hearing would focus on the accuser’s alcohol

 consumption and inability to consent. Id. The plaintiff also objected to not being

 provided with an opportunity to cross-examine the three witnesses who supplied

 written statements. Id. The Nokes court found that the plaintiff did not have a

 meaningful opportunity to prepare a defense because the notice of violation

 specifically referred to a narrow section pertaining to the use of force and failed to

 mention Jane Roe’s alleged intoxication and the plaintiff did not receive any notice

 that intoxication might be the basis of the charge until, at most, a week before the

 hearing and after he had been required to submit a statement and other evidence.

 Id. at *11. The Nokes court also found that the plaintiff had sufficiently raised a

 claim that the use of the witness statements denied him due process. Id. at *13.




                                            18
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 19 of 41            PageID #: 2577



 The Nokes court noted that the plaintiff was never able to test the memory or

 credibility of the witnesses and that the defendant who presided over the hearing

 stated at the hearing “if we can’t ask questions, I have to take this as fact.” Id. at

 *12. In the instant case, Plaintiff has not alleged that the presiding panel member

 stated that all statements have to be taken as fact. Additionally, in this case

 Plaintiff had ample opportunity to prepare his defense. In Nokes, the plaintiff was

 not aware until his hearing of the substance of the statements or that the

 allegations in them supported a new basis for his charge. The Plaintiff here knew

 the basis of his charge and has not alleged that he had insufficient time to

 investigate or to procure witnesses or other information to counter the information

 alleged in the statements. As mentioned above, a recent decision by the Sixth

 Circuit has stated that a University does not violate due process by admitting

 hearsay statements or including a report summary that includes the parties' out-of-

 court statements. Cincinnati, 872 F.3d at 405. The panel may rely on such

 statements in determining responsibility for a conduct violation without violating

 due process. Id. This is consistent with the well-established law in this Circuit that

 cross-examination of witnesses and a full adversary proceeding are not required.

 Nash v. Auburn Univ., 812 F.2d 655, 666 (11th Cir. 1987). This Court finds that the

 use of such statements during a disciplinary hearing under the circumstances

 alleged here does not violate due Process.




                                            19
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 20 of 41            PageID #: 2578



       3. The UDC’s Opportunity to Question Witnesses

       Plaintiff asserts that the UDC panel also had a right to question witnesses.

 However, the panel members are not parties in this case and have not asserted any

 claims in this matter. Moreover, there has been no allegation that the panel

 members were deprived life, liberty or property that would require them to receive

 due process of law. While Plaintiff is correct that allowing panel members to

 question witnesses may aid in the search for truth, not permitting such measures

 does not render the hearing unfair to Plaintiff. Proof that the UDC panel was

 deprived of the right to question witnesses does not support a claim that Plaintiff

 did not receive due process.

       4. Withholding of Information Critical to Plaintiff’s Defense

       Plaintiff asserts that Defendants failed to disclose what accommodations,

 services, and benefits they afforded each of the accusers after filing their Title IX

 complaints. Plaintiff, citing Doe v. Ohio State Univ., 219 F. Supp. 3d 645 (S.D. Ohio

 2016), contends that his due process rights were violated by the Defendants’ refusal

 to disclose this information. However, the plaintiff in Ohio State Univ. alleged that

 the evidence could be used to impeach the accuser’s testimony because she had

 misrepresented to the hearing panel her motivation for bringing the allegations and

 the timing of her accusation. Id. at 661. Specifically, the accuser in Ohio State Univ.

 reported the incident shortly after she was notified that she was going to be

 expelled from school and after she reported the incident she was permitted to

 remain in school. But the accuser in Ohio State Univ. testified at the hearing that


                                            20
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 21 of 41            PageID #: 2579



 the university’s decision to allow her to continue in school was decided before she

 decided to report the assault. Id. The Southern District of Ohio found that “the

 right to mandatory disclosure of any impeachment evidence is not a clearly

 established constitutional right in the student disciplinary context,” but “[i]f the

 Administrators knew that Jane Roe lied about the timing of her accommodation at

 the hearing and permitted her testimony to stand unrebutted, that plausibly

 violated John Does right to a fundamentally fair hearing.” Id. at 663.

       In the instant case, Plaintiff alleges that the information “was probative and

 material to establish bias on the part of the complainant.” (Doc. 43, ¶ 175).

 However, unlike in Doe v. Ohio State Univ., Plaintiff has not alleged that

 Defendants knew that any of the accusers lied during their testimony and has not

 pointed to any specific potentially misleading or false testimony of the accusers that

 could relate to accommodations they were provided. Additionally, a more recent

 Sixth Circuit case, Doe v. Cummins, 662 F. App'x 437 (6th Cir. 2016), rejected a

 claim that the defendants in that case failed to provide information regarding

 alleged academic accommodations that were provided to the complainants and that

 may have affected their credibility. The Cummins Court stated that such

 accommodations were required by federal regulations and therefore, complying with

 these regulations is not improper and cannot constitute evidence of bias.1 Id. at 452.



 1 34 C.F.R. § 668.46 requires an institution of higher education to provide “[a]
 statement of policy regarding the institution’s programs to prevent dating violence,
 domestic violence, sexual assault, and stalking … and of procedures that the
 institutional will follow when one of these crimes is reported.” The statement must
 include:

                                            21
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 22 of 41           PageID #: 2580



         5. Violation of University Rules by the Defendants

         Plaintiff asserts that the Defendants violated their own rules in the

 disciplinary process and claims the cumulative impact of these rule violations favor

 a plausible inference that Defendants deprived Plaintiff of due process. Specifically,

 Plaintiff asserts that Defendant’s breached their own rules in the following five

 ways:

         (1) by allowing unsworn witness statements without a showing that
             the witnesses were unable to attend;
         (2) by not providing a fair and impartial investigation that provides
             the parties an equal opportunity to present information and
             equivalent procedural safeguards;
         (3) by Agnew removing witness statements from the UDC packet
             and participated in the deliberations of the UDC;
         (4) by failing to timely submit Agnew’s investigation report and any
             appended information to UDC members; and
         (5) by Agnew participating and facilitating in the UDC
             deliberations.

 (Doc. 55, pp. 10-11).

         As to the first claimed rule violation, the Student Code of Conduct states that

 the complainant and respondent have “[t]he right to present evidence by witness, or

 by affidavit if a witness is unable to attend the hearing.” (Doc. 43-2, p. 60). The

 Student Code of Conduct states that “[i]t is the responsibility of the respondent and



         A statement that the institution will provide written notification to
         victims about options for, available assistance in, and how to request
         changes to academic, living, transportation, and working situations or
         protective measures. The institution must make such accommodations
         or provide such protective measures if the victim requests them and if
         they are reasonably available, regardless of whether the victim chooses
         to report the crime to campus police or local law enforcement;

 34 C.F.R. § 668.46(b)(11)(v) (emphasis added).

                                            22
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 23 of 41          PageID #: 2581



 the complainant/victim to notify their witnesses of the date, time and place of the

 hearing” and warns that “[i]f witnesses fail to appear, the hearing shall be held in

 their absence.” (Doc. 43-2, p. 60). However, the statements in question were not

 submitted pursuant to the complainants’ right to present witnesses. The statements

 were contained in the investigation materials submitted to the UDC. The

 University’s Sexual Misconduct Policy and Complaint Resolution Procedures

 require the Investigating Officer to conduct an investigation and gather information

 and statements from witnesses and other sources and they require the

 Investigating Officer to transmit the investigation report and any appended

 information to the UDC before the hearing. (Doc. 43-2, pp. 28, 29). Thus, the use of

 the statements did not violate Plaintiff’s or the complainants’ stated right to present

 evidence by affidavit if a witness is unable to attend. The statements were

 permitted by the rules and required to be transmitted to the UDC.

       As to the second claimed rule violation, the stated rule simply requires that

 the parties receive a fair and unbiased investigation and an equal opportunity to

 present or defend their case. This rule generally provides the same safeguards as

 Plaintiff is entitled to under his right to due process.

       As to Plaintiff’s claims that Agnew inappropriately removed statements from

 the UDC packet and participated in the deliberations, Defendants contend that the

 information was removed to oblige Plaintiff and that Agnew did not participate in,

 but only facilitated the deliberations. These are factual issues that the Court cannot

 resolve here. Plaintiff’s claim that Agnew failed to timely submit her investigation




                                            23
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 24 of 41             PageID #: 2582



 report and any appended information to the UDC members appears to be related to

 his claim that Agnew inappropriately removed information from the packet.

 Plaintiff’s last rule violation claim is also a restatement of his prior rule violation

 claim that Agnew participated in the deliberations. Again, these are factual issues

 that the Court cannot resolve on a motion to dismiss.

       Thus, while the Court finds that at least one of the claimed rule violations is

 not a valid claim, Plaintiff has alleged factual circumstances that if proved could

 show that the Defendants violated the University’s stated rules. However, violating

 an express rule does not necessarily result in a due process violation. As the

 Eleventh Circuit has explained:

       Even if the Board had violated its own regulation, it would not follow
       that it had violated due process. The district court's belief that “an
       agency must follow its own rules in order to avoid infringing due
       process rights,” ACLU, 439 F.Supp.2d at 1292 n. 45, cannot be
       grounded in the law of this circuit. Under that belief, every procedural
       regulation an agency adopts effectively amends the Constitution so
       that violating the regulation violates the Constitution. That is not the
       law.

 Am. Civil Liberties Union of Fla., Inc. v. Miami-Dade Cty. Sch. Bd., 557 F.3d 1177,

 1229 (11th Cir. 2009). The Court finds that except for the alleged violation of the

 guarantee of a fair and unbiased proceeding, the alleged violations, even when

 considered together do not rise to the level of a due process violation. If the alleged

 violations were not the University’s standard practice, such that Plaintiff was

 treated differently, then proof of such violations may be relevant to support

 Plaintiff’s claim that Defendants were biased. But proof of the violations by

 themselves do not show that Plaintiff was not provided constitutional due process.



                                            24
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 25 of 41           PageID #: 2583



              6. Cumulative Effect

        Plaintiff claims that the cumulative impact of the Defendants’ alleged

 inappropriate conduct should be considered as a whole. The Court found above that

 Plaintiff is entitled to proceed on his claim that Defendants were biased, which

 could potentially be supported, in part, by evidence that Defendants violated their

 own rules. To the extent other circumstances corroborate or support Plaintiff’s

 claim, they may be considered. However, the Court has found above that Plaintiff

 was not entitled to cross-examine the written statements, Plaintiff has no basis to

 object to the UDC not being allowed to question witnesses, and Plaintiff was not

 entitled to information regarding accommodations provided to the complainants.

 Where “the case law shows that Plaintiff[ ] [was] not entitled to various procedural

 protections on an individual basis-and it does-then it follows that Plaintiff[ ] [was]

 not denied due process because UC did not utilize some vague admixture of the

 missing procedures during their hearings.” Univ. of Cincinnati, 173 F. Supp.3d at

 600.

        IV. Count II / Section 1983 Individual Capacity Due Process Claims

        Defendants assert that Plaintiff’s § 1983 individual capacity due process

 claims asserted in Count II should be dismissed on the basis of qualified immunity.

 “Qualified immunity shields government officials from civil damages liability unless

 the official violated a statutory or constitutional right that was clearly established

 at the time of the challenged conduct.” Reichle v. Howards, 566 U.S. 658, 664 (2012)

 (citations omitted).


                                           25
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 26 of 41            PageID #: 2584



       Plaintiff contends that Defendants are not entitled to qualified immunity

 because they acted outside of their discretionary authority by disciplining Plaintiff

 for an incident that occurred off campus and was not a University related or

 sponsored activity. However, the University’s handbook which is attached to the

 Amended Complaint, states that University jurisdiction attaches to off campus

 conduct “that adversely affects or is detrimental to the University community and

 the pursuit of the objectives of the University.” (Doc. 43-2, p. 52, ¶ 7). The

 handbook further states that:

       A student will be subject to the Code of Student Conduct for any action
       in violation of this Code that either occurs on University premises, or
       that in the University’s sole discretion, occurs off campus and has an
       effect on or is detrimental to the University community and/or pursuit
       of University objectives.

 (Doc. 43-2, p. 52, ¶ 7) (emphasis added). Thus, it was in the University’s sole

 discretion to determine whether the alleged off campus assault of a student by

 Plaintiff, who was enrolled at the University, was detrimental to the University

 community and/or pursuit of University objectives.

       Plaintiff also contends that he has sufficiently alleged that the Defendants

 violated his constitutional rights and that at the time of the violation, those rights

 were clearly established or obvious. Defendants disagree, arguing that Plaintiff

 received the clearly established due process by receiving notice of the charges, an

 explanation of the evidence against him and an opportunity to present his side of

 the story before an unbiased decision-maker. However, the Court found above that

 Plaintiff has sufficiently alleged a claim that the decision-makers were biased. “An




                                            26
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 27 of 41           PageID #: 2585



 impartial decision-maker is an essential guarantee of due process. Nash, 812 F.2d

 at 665 (citing Withrow v. Larkin, 421 U.S. 35, 46–47 (1975)). Because this principle

 is clearly established, the Defendants are not entitled to qualified immunity if

 Plaintiff can demonstrate that they were biased.

       V. Counts III & V / Breach of Contract and Negligence Claims

       Defendants assert that the University is immune from Plaintiff’s breach of

 contract and negligence claims on the basis of Eleventh Amendment and state

 sovereign immunities. Plaintiff concedes that the University is immune from the

 breach of contract and negligence claims, but asserts that the individual defendants

 are not immune in their individual capacity. Defendants deny that the Amended

 Complaint could be fairly construed to assert a breach of contract and negligence

 claim against the individual Defendants, but asserts that even if they are asserted,

 they should be dismissed.

       The contract covenants Plaintiff alleges were breached are contained in the

 student handbook, “The Lowdown”, and in the University Sexual Misconduct Policy

 and Complaint Resolutions Procedures. (Doc. 43, ¶¶ 339-340). However, the

 individual defendants are not parties to these alleged contracts. Alabama law

 clearly provides that “[a]n agent cannot be held liable for his principal's breach of

 contract.” Miller v. Dobbs Mobile Bay, Inc., 661 So.2d 203, 205 (Ala. 1995) (citing

 Smith v. Equifax Services, Inc., 537 So.2d 463, 469 (Ala. 1988)). There have been no

 specific allegations that the individual Defendants entered into a contract or agreed




                                           27
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 28 of 41            PageID #: 2586



 to the alleged covenants in an individual capacity. Thus, the individual Defendants

 cannot be held liable on such contracts.

       As to the negligence claims, Plaintiff alleges in the Amended Complaint that

 the University owed Plaintiff a duty of care (Doc. 43, ¶ 422), but does not allege that

 the individual Defendants owed Plaintiff a duty of care. Plaintiff alleges in the

 complaint that “USA breached its duties owed to [Plaintiff]”, but does not make the

 same allegation against the individual Defendants. (Doc. 43, ¶ 436). Accordingly,

 the Court finds Plaintiff has not asserted a negligence claim against the individual

 Defendants.

       Plaintiff also asserts that he has alleged a claim against the individual

 Defendants their individual capacity for violating the due process clause of the

 Alabama Constitution that is not defeated by immunity. However, the due process

 claim asserted by Count I of the Amended Complaint clearly states that it “is

 brought against the Individual Defendants in their official capacity.” (Doc. 43, ¶

 272). Count II of the Amended Complaint states that it is brought against the

 individual Defendants in their official capacity for injunctive relief and in their

 individual capacity for damages, but it is titled “42 U.S.C. §1983 – VIOLATION OF

 DUE PROCESS PROVISIONS OF UNITED STATES CONSTITUTION.” (Doc. 43,

 p. 55). The allegations under Count II mention the Alabama and United States

 Constitutions (Doc. 43, ¶¶ 287. 289), but § 1983 does not establish a right of action

 under a state constitution. Baker v. City of Alexander City, 973 F.Supp. 1370, 1376

 (M.D. Ala. 1997). Thus, the claim must be dismissed because Plaintiff cannot bring




                                            28
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 29 of 41           PageID #: 2587



 a § 1983 claim based on a violation of state law. Even if Plaintiff’s claim could be

 construed to rely solely on state law, the claim still must be dismissed. “There is no

 mechanism in Alabama law similar to 42 U.S.C. § 1983 by which a state actor can

 be held liable for damages for violation of the Alabama Constitution.” Chantilly

 Store All, LLC v. Spear, 2010 WL 4269131, at *7 (M.D. Ala. Oct. 22, 2010) (citing

 Ross v. Alabama, 893 F.Supp. 1545 (M.D. Ala. 1995). Moreover, the claim would be

 barred by State immunity or State-agent immunity. See Ex parte Moulton, 116 So.

 3d 1119, 1142-43 (Ala. 2013).

       VI. Count IV / Title IX Claims

       There are four general categories of Title IX challenges to university

 disciplinary proceedings that have been recognized by Courts. The first two were

 identified by the Second Circuit in Yusuf v. Vassar College, 35 F.3d 709 (2d Cir.

 1994): (1) where “the student's gender affected the penalty imposed, the decision to

 initiate the proceeding, or both—these are selective enforcement challenges” and (2)

 where “gender bias played a role in the wrongful conviction of an innocent student—

 these are erroneous outcome challenges.” Doe v. Lynn Univ., Inc., 224 F. Supp.3d

 1288, 1291 (S.D. Fla. 2016) (citing Yusuf). The third type recognized is the

 “deliberate indifference” challenge, under which “a plaintiff must ‘demonstrate that

 an official of the institution who had authority to institute corrective measures had

 actual notice of, and was deliberately indifferent to, the misconduct.’ ” Doe v. Univ.

 of the S., 687 F. Supp. 2d 744, 756 (E.D. Tenn. 2009) (quoting Mallory v. Ohio Univ.,

 76 Fed.Appx. 634, 638 (6th Cir. 2003)). The last type is the “archaic assumptions”



                                           29
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 30 of 41          PageID #: 2588



 standard, under which a plaintiff seeking equal opportunities must demonstrate

 that a university's discriminatory actions resulted “ ‘from classifications based upon

 archaic assumptions.’ ” Id. (quoting Mallory supra).

       Here, Plaintiff alleges the first three: selective enforcement, erroneous

 outcome, and deliberate indifference. To support a selective enforcement claim that

 gender affected the penalty imposed or the decision to initiate the proceeding, the

 male plaintiff must allege “that a female was in circumstances sufficiently similar

 to his own and was treated more favorably” by the defendant. Mallory, 76 Fed.Appx.

 at 641 (citation omitted). Plaintiff has not alleged that a similarly situated female

 student, accused of sexual misconduct, received a more lenient punishment or that

 his punishment was disproportionate for a charge of sexual assault. Accordingly, he

 has not stated a claim for selective enforcement with regard to the penalty imposed.

 See Doe v. Regents of the Univ. of Ca., 2016 WL 5515711, at *5 (dismissing claim).

       Plaintiff alleges that he was treated differently with regard to the initiation

 of the proceeding against him because charges were not brought against Roe 1 and

 Roe 2 who admitted to having sexual relations with each other while incapacitated.

 However, Roe 1 and Roe 2 are not similarly situated because neither made a

 complaint against the other. The charges against Plaintiff were initiated after

 complaints were made against Plaintiff by Roe 1, Roe 2 and Roe 3. Additionally,

 unlike Plaintiff, both Roe 1 and Roe 2 were allegedly incapacitated when they

 engaged in the conduct in question. Plaintiff argues that the University does not

 have a rule that makes incapacitation a defense to the charge, but the difference is




                                           30
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 31 of 41            PageID #: 2589



 still a factor that could affect a University’s decision to initiate charges. Because the

 Amended Complaint includes no reference to the necessary similarly situated

 comparator, Plaintiff has not alleged facts sufficient to state a plausible Selective

 Enforcement claim.

       “[A] plaintiff bringing an erroneous outcome challenge must plead two

 elements: (1) facts sufficient to cast doubt on the accuracy of the proceeding and (2)

 a causal connection between the flawed outcome and gender bias. Lynn Univ., Inc.,

 224 F.Supp.3d at 1291 (citing Yusuf supra). The Court finds that Plaintiff has

 adequately pled facts to cast doubt on the accuracy of the proceeding. However, the

 Court finds he has not sufficiently alleged a causal connection between the outcome

 and his gender. Conclusory assertions concerning bias and discriminatory intent are

 insufficient to establish gender bias at the pleading stage. See Yusuf, 35 F.3d at 715

 –16. Rather, plaintiffs must allege facts that support a plausible inference of bias

 and causation—such as: (1) gender-based comments or animus attributable to the

 defendants; or (2) a “pattern of decision-making” that show “the influence of

 gender.” See Doe v. Miami Univ., 2017 WL 1154086, at *5 (S.D. Ohio Mar. 28, 2017)

 (quoting Doe v. Cummins, 662 Fed.Appx. 437, 451–52 (6th Cir. 2016)). Thus,

 Plaintiff’s general allegations that he was treated differently because he was male

 or that he was denied similar benefits and services are not sufficient to maintain a

 Title IX claim.

       “[N]umerous courts have held that [e]ven if [a] [u]niversity treated [a] female

 student more favorably than the [p]laintiff, during the disciplinary process, the




                                            31
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 32 of 41           PageID #: 2590



 mere fact that [p]laintiff is male and [the alleged victim] is female does not suggest

 that the disparate treatment was because of [p]laintiff's sex.” Doe v. Univ. of St.

 Thomas, 240 F. Supp. 3d 984, 991 (D. Minn. 2017) (citations and internal

 quotations omitted). “ ‘[D]emonstrating that a university official is biased in favor

 of the alleged victims of sexual assault claims, and against the alleged perpetrators,

 is not the equivalent of demonstrating bias against male students.’ ” Id. (quoting

 Sahm v. Miami Univ., 110 F.Supp.3d 774, 778 (S.D. Ohio 2015)); see also Cummins,

 662 Fed.Appx. at 453 (finding that a system biased in favor of “alleged victims and

 against those accused of misconduct ... does not equate to gender bias because

 sexual assault victims can be both male and female”); Austin v. Univ. of Or., 205 F.

 Supp. 3d 1214, 1226–27 (D. Or. 2016) (noting that allegations concerning “a

 university's aggressive response to allegations of sexual misconduct” does not

 permit a plausible inference of gender discrimination).

       Plaintiff’s allegations regarding the Dear Colleague letter do not show a

 gender bias. Absent university-specific allegations of community pressure,

 allegations of a national bias against males based on the letter have been found

 insufficient to support an inference of gender bias. See Cummins, 662 Fed.Appx. at

 452–53. General allegations “that the Department of Education's ‘Dear Colleague

 Letter’ induced [the University] to discriminate against males in sexual-assault

 investigations in order to preserve federal funding,” “without more, is insufficient to

 create a plausible claim of gender bias under Title IX.” Id. at 453.




                                           32
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 33 of 41            PageID #: 2591



       Plaintiff's training allegations also fail to support an inference of gender bias

 by Defendants “because there is no logical connection between an inadequately

 trained investigator and gender bias.” Mancini v. Rollins Coll., 2017 WL 3088102,

 at *6 (M.D. Fla. July 20, 2017). “Logically, an untrained investigator would pose

 similar problems and risks to both parties—regardless of sex.” Id.

       As to Plaintiff’s Title IX claim of deliberate indifference, Plaintiff alleges that

 Defendants were deliberately indifferent to his reports of threats against his safety

 and physical well-being after he was charged by the University. Plaintiff alleges he

 was the subject of several threats from friends of Roe 1 and Roe 2 who showed up at

 his dorm room and who threatened him on Facebook after Plaintiff was accused of

 sexual misconduct. Roe 1 also allegedly violated the University’s no-contact order by

 coming into his private dorm room. Plaintiff states that he reported the threats to

 Defendants but they failed to take any meaningful action to protect Plaintiff.

 Plaintiff argues that he had a right to have the no-contact protective order enforced.

 Plaintiff also argues that because of Roe 1 and Roe 2’s flagrant disregard of the

 University’s own rules during the hearing on their complaints2, Doe was especially

 vulnerable to threats and harm especially after defendants were indifferent after

 Doe complained to Defendants. Plaintiff also asserts that he had a right to have a

 Title IX advocate assist him and that, although the University appointed him one,

 the advocate never reached out to Plaintiff and did not even appear at his hearing.



 2 Plaintiff cites to paragraphs 119-121 of his Amended Complaint which details Roe
 1 and Roe 2 repeatedly mentioning Roe 3 during their hearing after they had been
 instructed not to mention her.

                                            33
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 34 of 41           PageID #: 2592



       A plaintiff seeking recovery for a violation of Title IX based on student-on-

 student harassment must prove four elements:

       (1) “the defendant must be a Title IX funding recipient”;
       (2) “an ‘appropriate person’ must have actual knowledge of the discrimination
           or harassment the plaintiff alleges occurred”;
       (3) the funding recipient must have acted “with deliberate indifference to
           known acts of harassment in its programs or activities”; and
       (4) “the discrimination must be so severe, pervasive, and objectively offensive
           that it effectively bars the victim's access to an educational opportunity or
           benefit.”

 Williams v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d 1282, 1293 (11th Cir.

 2007) (citations and internal quotations omitted). For deliberate indifference to be

 actionable under Title IX the defendant must “exercise[ ] substantial control over

 both the harasser and the context in which the known harassment occurs.” Davis

 Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 644 (1999). The

 University “is not required to ‘remedy’ sexual harassment nor ensure that students

 conform their conduct to certain rules, but rather, ‘[the University] must merely

 respond to known peer harassment in a manner that is not clearly unreasonable.’ ”

 Vance v. Spencer Cty. Pub. Sch. Dist., 231 F.3d 253, 260 (6th Cir. 2000) (quoting

 Davis, 526 U.S. at 642). For the University to be liable, its deliberate indifference

 must have actually caused Plaintiff to undergo harassment or made him “liable or

 vulnerable to it.” Williams, 477 F.3d at 1295–96. To maintain a Title IX claim,

 Plaintiff must allege that the deliberate indifference subjected him to further

 discrimination. Id. at 1296. Moreover, to be actionable under Title IX, the

 harassment or discrimination complained of must be gender based. See Davis, 526

 U.S. at 644, (“both the ‘deliberate indifference’ standard and the language of Title



                                           34
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 35 of 41            PageID #: 2593



 IX narrowly circumscribe the set of parties whose known acts of sexual harassment

 can trigger some duty to respond on the part of funding recipients”)3; see also Doe v.

 Columbia Coll. Chicago, 2017 WL 4804982, at *6 (N.D. Ill. Oct. 25, 2017) (“The peer

 harassment forming the basis for a Title IX claim must also, of course, be ‘gender-

 oriented.’ ” (citing Davis supra)); Doe v. Univ. of the S., 687 F. Supp. 2d 744, 757–58

 (E.D. Tenn. 2009) (“The facts pled by Plaintiffs, however, do not contain the critical

 component of any Title IX claim necessary to make a finding under the deliberate

 indifference standard, namely that the University's alleged actions constituted

 sexual harassment.”). Here, Plaintiff does not allege that the Defendant’s

 deliberate indifference was gender based or that the harassment from Roe 1 and

 Roe 2’s friends was sexual or gender based. It is unclear how Roe 1 and Roe 2’s

 alleged flagrant disregard of certain instructions during the hearing or the

 University’s failure to provide a Title IX advocate to assist Plaintiff could fall under

 a deliberate indifference theory as they do not appear to involve harassment or

 discrimination by others. Plaintiff has not alleged that any of the claimed wrongful

 conduct was gender based. Accordingly, the Court finds that Plaintiff has not

 sufficiently stated a Title IX claim of deliberate indifference.



 3 Though Davis and other Courts often speak of the requirement that “harassment”
 be shown without specifying that the harassment be sexual or gender based, the
 language of Title IX clearly confines the scope of prohibited conduct to
 discrimination “on the basis of sex.” 20 U.S.C.A. § 1681. “If a funding recipient does
 not engage in harassment directly, it may not be liable for damages unless its
 deliberate indifference ‘subject[s]’ its students to harassment. That is, the deliberate
 indifference must, at a minimum, ‘cause [students] to undergo’ harassment or ‘make
 them liable or vulnerable’ to it.” Davis, 526 U.S. at 644–45. But under either theory,
 the harassment must be based on sex.

                                            35
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 36 of 41              PageID #: 2594



       VII. Count VI / Conspiracy Claims

       Plaintiff alleges that Defendants Agnew and Mitchell conspired with each

 other: (1) to deprive Plaintiff of his constitutional and contractual rights in the UDC

 hearings, (2) to deprive Plaintiff of due process of law, (3) to deprive Plaintiff of his

 right to fair and impartial UDC members and panels, and (4) to conceal facts and

 evidence so as to deprive Plaintiff of fair and impartial UDC panel members,

 hearings and appeals. (Doc. 43, ¶ 440). Defendants respond that the claims are

 barred by the intracorporate-conspiracy doctrine.

       “[T]he intracorporate-conspiracy doctrine holds that a corporation may not be

 held liable for any alleged conspiracy with its own employees or agents ....” White v.

 City of Athens, 169 F. Supp.3d 1254, 1269 (N.D. Ala. 2016) (quoting M & F Bank v.

 First Am. Title Ins. Co., 144 So.3d 222, 234 (Ala. 2013)). “The intracorporate

 conspiracy doctrine also dictates that the employees of a corporation, ‘when acting

 in the scope of their employment, cannot conspire among themselves.’ ” Id. (quoting

 Grider v. City of Auburn, Ala., 618 F.3d 1240, 1261 (11th Cir. 2010)). The doctrine

 applies whether the conspiracy is asserted under federal or Alabama law. Id. “This

 doctrine has been applied not only to private corporations but also to public,

 government entities.” Dickerson v. Alachua County Comm'n, 200 F.3d 761, 767

 (11th Cir. 2000) (citing multiple authorities, including: Chambliss v. Foote, 562 F.2d

 1015 (5th Cir. 1977), aff'g, 421 F. Supp. 12, 15 (E.D. La. 1976) (applying the

 intracorporate conspiracy doctrine to bar a conspiracy claim against a public

 university and its officials)). The doctrine, which applies only to civil causes of



                                             36
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 37 of 41           PageID #: 2595



 action, “developed out of basic agency principles that attribute the actions of a

 corporation's agents to the corporation itself, which negates ‘the multiplicity of

 actors necessary for the formation of a conspiracy.’ ” White, 169 F. Supp.3d at 1269

 (quoting McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1036 (11th Cir.

 2000)). This Court and other recent cases in this Circuit and in Alabama have

 continued to apply the doctrine. See e.g. Smith v. City of Greensboro, 2015 WL

 1120059, at *5 (S.D. Ala. Mar. 12, 2015), aff'd, 647 F. App'x 976 (11th Cir. 2016);

 Nassar v. Fla. Dep't of Agric., 2018 WL 548974, at *5 (N.D. Fla. Jan. 10, 2018),

 report and recommendation adopted sub nom. Nassar v. Fla. Dep't of Agriculture,

 2018 WL 547643 (N.D. Fla. Jan. 24, 2018); Jones v. Scott Davis Chip Mill, 2017 WL

 5127717, at *26 (N.D. Ala. Nov. 6, 2017); Morrison v. Jones, 2017 WL 4077044, at *5

 (M.D. Fla. Sept. 14, 2017); Clark v. Noe, 2017 WL 4707897, at *3 (N.D. Ala. Oct. 20,

 2017); Bowe v. City of Hallandale Beach, 2016 WL 10587945, at *2 (S.D. Fla. Dec.

 12, 2016); Acre v. Chambers, 2014 WL 2885631, at *1 (M.D. Ala. June 25, 2014); M

 & F Bank v. First Am. Title Ins. Co., 144 So. 3d 222, 234 (Ala. 2013); Tippins v. City

 of Dadeville, 2014 WL 1092920, at *4 (M.D. Ala. Mar. 19, 2014).

       However, some courts have found that exceptions apply to the intracorporate

 conspiracy doctrine. As mentioned above, the agents must be acting within the

 scope of their employment and the conspiracy must be civil, rather than criminal.

 This Court previously held that even when a civil conspiracy has been alleged,

 where the underlying conspiratorial conduct would also give rise to a criminal

 conspiracy “there is no reason to differentiate” and the intracorporate conspiracy




                                           37
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 38 of 41             PageID #: 2596



 doctrine will not bar the claim. United States ex rel. Gacek v. Premier Med. Mgmt.,

 Inc., 2017 WL 2838179, at *12 (S.D. Ala. June 30, 2017). However, these

 Defendants were clearly acting within the scope of their employment4 and Plaintiff

 has not alleged or argued that the conduct underlying the conspiracy claims would

 also give rise to a criminal conspiracy claim. Instead, Plaintiff, citing Dickerson v.

 Alachua County Comm'n, 200 F.3d 761 (11th Cir. 2000), argues that his claim falls

 under another exception that applies when the agents engaged in a “series of

 discriminatory acts as opposed to a single action” over a significant period of time.

 In Dickerson, the Eleventh Circuit reviewed cases in other circuits that have

 applied exceptions to the intracorporate conspiracy doctrine, specifically listing

 three exceptions that included the “series of discriminatory acts” exception, but

 concluded that because none of the potential exceptions would apply based on the

 facts before it, it did not need to “reach the issue of whether to adopt them in this

 circuit.” Dickerson, 200 F.3d at 770. This Court has similarly noted before that such

 exceptions existed in other circuits, but did not apply to the case before it. See e.g.

 Smith, 2015 WL 1120059, at *5 n.5 (citing Grider, 618 F.3d at 1263 which cited

 Dickerson).

       The case which Dickerson referenced that applied the “series of

 discriminatory acts” exception was Stathos v. Bowden, 728 F.2d 15 (1st Cir. 1984).




 4As noted earlier, Plaintiff alleged in the Amended Complaint that the University
 “acted through its administrators, supervisors and employees who were agents of
 the [University] and were acting within the course and scope of their employment in
 their official capacity.” (Doc. 43, ¶¶ 4-5).

                                            38
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 39 of 41            PageID #: 2597



 In Stathos, the First Circuit concluded that the intracorporate conspiracy doctrine

 should not apply because:

       Their conduct involved a series of acts over time going well beyond
       simple ratification of a managerial decision by directors. It consisted of
       joint discretionary activity—with many words and several deeds—
       engaged in by each of the Commissioners.

 Id. at 21. Some courts have declined to apply the “series of discriminatory acts”

 exception, finding that it does not fall in line with the language or objectives of the

 conspiracy claim which “depends on multiple actors, not on multiple acts of

 discrimination or retaliation.” E.g. Johnson v. Nyack Hosp., 954 F. Supp. 717, 724

 (S.D.N.Y. 1997) (quoting Travis v. Gary Community Mental Health Ctr., Inc., 921

 F.2d 108, 111 (7th Cir.1990)). While courts in this circuit have noted the exceptions

 listed in Dickerson, this Court is not aware of any case in this circuit which has

 applied the “series of discriminatory acts” exception. See e.g. Tippins v. City of

 Dadeville, 2014 WL 1092920, at *4 (M.D. Ala. Mar. 19, 2014) (“Even if the Eleventh

 Circuit did adopt the exception upon which Plaintiffs rely, Plaintiffs allege no facts

 to support its application.”). Some courts in this Circuit have found that the three

 exceptions listed in Dickerson do not apply in this Circuit. See Harris v. City of

 Boynton Beach, 2016 WL 3971409, at *9 (S.D. Fla. July 25, 2016) (“while the

 Eleventh Circuit subsequently ‘recognized [in the § 1985(2) context] an exception to

 the doctrine for criminal conspiracies where the conduct violates the federal

 criminal code,’ it has yet to adopt any other exception. In the absence of any

 applicable exception recognized and adopted by the Eleventh Circuit, [the

 conspiracy count] is barred by the intracorporate conspiracy doctrine.” (internal



                                            39
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 40 of 41           PageID #: 2598



 citation omitted)); Bryant v. Jones, 464 F. Supp. 2d 1273, 1289 (N.D. Ga. 2006), aff'd

 in part, rev'd in part on other grounds, 575 F.3d 1281 (11th Cir. 2009), and on

 reconsideration, 696 F. Supp. 2d 1313 (N.D. Ga. 2010) (declining application of the

 “series of discriminatory acts” exception stating the following: “The Dickerson court

 expressly declined to hold the exceptions were applicable to this circuit. Plaintiffs

 rely on Dickerson as their only authority that the exceptions apply, and they have

 not cited any Eleventh Circuit decisions after Dickerson to persuade this Court that

 the exceptions should be applied in this case.”).

       After reviewing the above cases, the Court finds that the “series of

 discretionary acts” exception does not apply in this circuit. In the instant case, the

 Defendants named in Plaintiff’s conspiracy claim are both employees of the

 University, acting within the scope of their employment. No outsiders are alleged to

 have been involved in the alleged civil conspiracy. Thus, the Court finds that the

 intracorporate conspiracy doctrine bars Plaintiff’s conspiracy claim.

                                    CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss (Doc. 49), is

 GRANTED in part and DENIED in part as follows:

           1. Plaintiff’s breach of contract, Title IX, negligence and conspiracy

              claims (Counts III, IV, V and VI) are DISMISSED;

           2. the motion is DENIED as to Plaintiff’s due process claim (Count I)

              only to the extent it is based on the allegation that Defendants were

              biased and GRANTED as to the other grounds raised; and




                                           40
Case 1:17-cv-00394-CG-C Document 62 Filed 02/14/20 Page 41 of 41       PageID #: 2599



          3. the motion is DENIED as to Plaintiff’s § 1983 claims against the

             individual Defendants only to the extent they are based on bias of the

             decision makers. (Count II).

       DONE and ORDERED this14th day of February, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                            41
